UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4035
DONNIE WAYNE COGGINS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Middle District of North Carolina, at Greensboro.
              Frank W. Bullock, Jr., District Judge.
                            (CR-99-190)

                      Submitted: July 24, 2001

                      Decided: August 9, 2001

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Walter C. Holton, Jr., United States
Attorney, Lisa B. Boggs, Assistant United States Attorney, Greens-
boro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. COGGINS
                              OPINION

PER CURIAM:

   Donnie Wayne Coggins pled guilty to transporting in interstate
commerce materials involving sexual exploitation of minors, 18
U.S.C.A. § 2252(a)(1) (West Supp. 2000), and was sentenced to a
term of seventy months imprisonment. On appeal, Coggins challenges
the district court’s application of a five-level enhancement for distri-
bution of child pornography. U.S. Sentencing Guidelines Manual
§ 2G2.2(b)(2) (1998). We affirm.

   Coggins sent nine pictures of children under twelve years old
engaged in sexually explicit conduct to an investigator with the New
York State Attorney General’s Office whom he met in an Internet
chat room. In return, he expected that the investigator would send him
thirty similar pictures. The district court applied the five-level
enhancement for an offense involving distribution of child pornogra-
phy set out in the applicable guideline, USSG § 2G2.2(b)(2). Applica-
tion Note 1 to § 2G2.2 states that, for purposes of § 2G2.2,
"‘[d]istribution’ includes any act related to distribution for pecuniary
gain, including production, transportation, and possession with intent
to distribute." The district court determined that Coggins had acted for
pecuniary gain when he distributed child pornography in the expecta-
tion of receiving similar materials.

   Coggins argues on appeal that the district court erred in making the
enhancement because "distribution," as used in § 2G2.2, requires a
finding that the defendant acted with a profit motive. His argument
is foreclosed by our decision in United States v. Williams, ___ F.3d
___, 2001 WL 672049 (4th Cir. June 15, 2001) (holding that the
enhancement applies to distributions not made solely for pecuniary
gain, and that trading child pornography is a transaction for pecuniary
gain). Finding no ambiguity in the term "distribution" as applied in
this case, we reject Coggins’ contention that the rule of lenity should
apply.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
                     UNITED STATES v. COGGINS                     3
materials before the court and argument would not aid the decisional
process.

                                                        AFFIRMED